Citation Nr: 0805440	
Decision Date: 02/15/08    Archive Date: 02/26/08

DOCKET NO.  05-21 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for sinusitis and 
residuals of bilateral natural osteomeatoplasty.

2.  Entitlement to service connection for rhinitis.

3.  Entitlement to service connection for pharyngitis.

4.  Entitlement to service connection for glomeruloneprhitis, 
to include symptoms of itching, rashes, lower extremity 
edema, and depression. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1972 to October 
1975.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 decision rendered by the 
Nashville, Tennessee Regional Office (RO) of the Department 
of Veterans Affairs (VA), which in pertinent part, denied a 
claim of service connection for sinusitis with residuals of 
bilateral natural osteomeatoplasty; rhinitis; and 
pharyngitis.  

Thereafter, in a December 2004 rating action, the RO denied 
service connection for glomerulonephritis, to include 
symptoms of itching, rashes, lower extremity edema, and 
depression.  The veteran filed timely appeals of both rating 
actions.

In a November 2006 statement, the veteran submitted a claim 
for depression, claimed as secondary to personal trauma.  It 
appears this matter has not yet been adjudicated, and 
therefore it is referred to the RO/AOJ for appropriate 
action.


FINDINGS OF FACT

1.  Sinusitis (with residuals of bilateral natural 
osteomeatoplasty) was not shown during service and the 
preponderance of the competent medical evidence of record is 
against a finding that any currently diagnosed sinusitis 
disorder is related to active service.

2.  Rhinitis was not shown during service and the 
preponderance of the competent medical evidence of record is 
against a finding that any currently diagnosed rhinitis 
disorder is related to active service.

3.  Pharyngitis was not shown during service and the 
preponderance of the competent medical evidence of record is 
against a finding that any currently diagnosed pharyngitis 
disorder is related to active service.

4.  Glomerulonephritis (including symptoms of itching, 
rashes, lower extremity edema, and depression) was not shown 
during service or within a year after service and the 
preponderance of the competent medical evidence of record is 
against a finding that any currently diagnosed 
glomerulonephritis disorder is related to active service.
 

CONCLUSIONS OF LAW

1.  A chronic sinusitis disability, with residual of 
bilateral natural osteomeatoplasty, was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1131, 5103, 5103A (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.159, 3.303 (2007).

2.  Rhinitis was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.159, 3.303 (2007).

3.  Pharyngitis was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.159, 3.303 (2007).

4.  Glomerulonephritis, to include symptoms of itching, 
rashes, lower extremity edema, and depression, was not 
incurred in or aggravated by service and may not be presumed 
to have been so incurred.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1131, 5103, 5103A (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  The notification 
must also include the request that the claimant provide any 
evidence in his possession that pertains to the claim.  
38 C.F.R. § 3.159(b) (2007).  VA must provide such notice to 
a claimant prior to an initial unfavorable decision on a 
claim for VA benefits by the agency of original jurisdiction 
(AOJ), even if the adjudication occurred prior to the 
enactment of the VCAA.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 119-120 (2004).  Furthermore, the VCAA requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all elements of a claim for service connection, so that VA 
must specifically provide notice that a disability rating and 
an effective date will be assigned if service connection is 
awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 
(2007).  

In the instant case, the provisions of the VCAA have been 
fulfilled by information provided to the veteran in letters 
from the RO/AMC dated in December 2003 and May 2004.  These 
letters notified the veteran of VA's responsibilities in 
obtaining information to assist the veteran in completing her 
claim, identified the veteran's duties in obtaining 
information and evidence to substantiate her claim, and 
requested that the veteran send in evidence in her possession 
that would support her claim.  (See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 
110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006).  The veteran has not been given notice pursuant 
to Dingess, however as the Board concludes that the 
preponderance of the evidence is against the veteran's claim 
for service connection, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has of record the veteran's service 
medical records, as well as her post-service records of VA 
and private medical treatment for her claimed disabilities.  
There is no indication that any other treatment records exist 
that should be requested, or that any pertinent evidence has 
not been received.  

VA did not provide the veteran with an examination in 
connection with her claim for service connection; however, 
the Board finds that an examination was not necessary to make 
a decision on the claim.  See 38 U.S.C.A. § 5103A(d)(2) (West 
2002).  Specifically, under the law, an examination or 
opinion is necessary to make a decision on the claim when 
there is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, (2) 
evidence establishing that an event, injury, or disease 
occurred in service, or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) there is 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. 
§ 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i) (2007).  In the 
present appeal, where there is no evidence of the claimed 
disorders in service and no competent medical evidence which 
suggests that the disabilities in question may be associated 
with the veteran's service or with another service-connected 
disability, a VA examination is not warranted.  

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159(b), 20.1102 (2006); Pelegrini, supra; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).   




Factual Background & Analysis

The veteran contends she is entitled to service connection 
for sinusitis with residuals of bilateral natural 
osteomeatoplasty; rhinitis; pharyngitis; and 
glomerulonephritis, to include symptoms of itching, rashes, 
lower extremity edema, and depression.  The Board has 
considered the veteran's contentions, but finds however, that 
the preponderance of the evidence is against the claim.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2007). 

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during the applicable presumptive period, which is related 
to a current disability.  In addition, certain chronic 
diseases, including nephritis, may be presumed to have been 
incurred or aggravated during service if they become 
disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.

The chronicity provision of 38 U.S.C.A. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 U.S.C.A. § 3.303(b) (2007).

Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Although an 
appellant is competent to provide evidence of visible 
symptoms, he is not competent to provide evidence that 
requires medical knowledge.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

Based upon the available evidence of record, the Board finds 
that service connection is not warranted for sinusitis, 
rhinitis, pharyngitis, or glomerulonephritis.  Essentially 
the claim fails for two reasons: 1) the claimed disabilities 
were not manifested during active service, and 2) there is no 
competent medical evidence to show that these disabilities 
developed as a result of any established event, injury, or 
disease during active service.  

The service medical records show that in November 1974 the 
veteran presented with superficial acne on her cheeks.  No 
diagnosis was rendered.  In August 1975, the veteran again 
appeared with a rash on her neck and arms, diagnosed as a 
neurorash.  The service medical records are also negative for 
any complaints or findings of a kidney disorder.  The August 
1975 separation physical examination revealed no evidence of 
sinusitis, rhinitis, pharyngitis, or glomerulonephritis.  
There is no competent medical evidence of record showing that 
nephritis manifested to a compensable degree within one year 
of the veteran's separation from service; therefore, it is 
not presumed that nephritis, specifically glomerulonephritis, 
was incurred in service.  See 38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  

While post-service medical records show treatment for the 
claimed disabilities, there is no competent medical evidence 
or opinions to establish that a relationship or nexus exists 
between these disabilities and any injury or disease during 
the veteran's active duty service.  Notably, the post-service 
medical records reveal that the claimed disorders were not 
diagnosed until several years following separation from 
service.  

In this regard, private employment medical records show that 
the veteran was employed as a painter at a nuclear plant 
shortly after leaving military service, and at least from 
1976 to 1991.  Records from this 15-year period of employment 
reveal that the veteran was evaluated and treated on several 
occasions for allergic and dermatological reactions to the 
chemicals and solutions used in her work duties.  
Nonetheless, the workplace physical examinations taken in 
June 1976, May 1985, and January 1989, show no findings of 
sinusitis, rhinitis, pharyngitis, or glomerulonephritis.  

The first diagnosis of sinusitis is observed in a January 
1990 private treatment record, 15 years after the veteran's 
discharge from service.  Additional private medical records, 
mostly from Dr. K., show continued treatment for chronic 
sinusitis- with initial diagnosis and treatment for chronic 
rhinitis in November 2001; and initial diagnosis of 
pharyngitis in April 2003.  In August 2003, the veteran 
underwent a bilateral osteomeatoplasty for a preoperative 
diagnosis of "nasal polypsis with maxillary and ethmoid 
sinusitis due to osteomeatal complex obstruction and 
impediment drainage of the ethmoids with less disease in the 
frontal and sphenoids."  This procedure is directly related 
to the veteran's sinusitis, which manifested several years 
after service.  Significantly, Dr. K. noted that the veteran 
had been exposed to a lot of different allergens and cleaning 
solvents in her workplace.  The veteran also apparently 
worked for a janitorial service, and as a school custodian 
post-service.  In a December 2000 clinical note, he opined 
that veteran's chronic rhinosinusitis may have been 
precipitated by her job in painting and other construction.  
Also, in a clinical noted dated in December 2003, Dr. K. 
opined that the veteran's exposure to a lot of chemicals and 
other things at work, was the trigger factor for her 
persistent rhinosinusitis (rhinitis and sinusitis).  

In a written statement submitted in support of her claim, the 
veteran stated that she had been treated for itching and 
rashes in the military, which she believed later evolved into 
glomerulonephritis.  As noted service medical records show no 
evidence of any kidney disorder during service.  Private 
medical records reveal that urine specimens collected in June 
1996 showed the initial evidence of proteinuria in the 
veteran's urine.  A bilateral renal ultrasound performed at 
the WMH, in August 1996, was noted to be indicative of a very 
subtle change that was possibly associated with an intrinsic 
renal disease.  A subsequent renal biopsy in June 1997 
confirmed nephrotic syndrome.  This was confirmed to be 
membranous neuropathy (or glomerulonephropathy), Stage II.  
The veteran was also noted to have some ankle swelling, 
possibly related to the diagnosis.  The Board notes that none 
of the pertinent treatment records suggest an etiological 
relationship between any aspect of military service and the 
glomerulonephritis.

In sum, the post-service evidentiary record clearly reflects 
diagnoses and treatment for the claimed disabilities of 
sinusitis, rhinitis, pharyngitis, and glomerulonephritis.  
However, the private medical records show that the claimed 
disorders first manifested many years after the veteran's 
discharge from service.  These lengthy periods without 
treatment are evidence against findings of continuity of 
symptomatology for each of the claimed disorders, and it 
weighs heavily against the claim.  See Maxson v. West, 
12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 
2000) (service incurrence may be rebutted by the absence of 
medical treatment of the claimed condition for many years 
after service).

Moreover, no competent medical evidence has otherwise been 
presented to show a causal nexus between any aspect of 
military service and the veteran's claim for sinusitis, 
rhinitis, pharyngitis, and glomerulonephritis.  In fact, the 
only evidence addressing a causal relationship between the 
current disabilities on appeal and the veteran's military 
service; is in the form of subjective statements and 
contentions proffered by the veteran.  Yet, as the veteran is 
a lay person without the appropriate medical training and 
expertise, she simply is not competent to provide a probative 
opinion on a medical matter; to include the diagnosis of a 
specific disability or the origins of a specific disability.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992); see also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  

In sum, the preponderance of the competent evidence is 
against a finding of sinusitis, rhinitis, pharyngitis, or 
glomerulonephritis disorders in service; manifestations of 
nephritis within one year of separation of service; 
continuity of symptomatology associated with all four 
disorders; and a nexus between the post-service diagnoses of 
sinusitis, rhinitis, pharyngitis, and glomerulonephritis 
disorders and active duty military service.  Thus, service 
connection is denied, and the benefit-of-the-doubt rule is 
not for application.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. at 55-57 (1990).


ORDER

Service connection for sinusitis and residual of bilateral 
natural osteomeatoplasty is denied.

Service connection for rhinitis is denied.

Service connection for pharyngitis is denied.

Service connection for glomeruloneprhitis, to include 
symptoms of itching, rashes, lower extremity edema, and 
depression is denied.



____________________________________________
DENNIS F. CHIAPPETTA 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


